 



EXHIBIT 10.1

SEPARATION AGREEMENT

     THIS SEPARATION AGREEMENT, dated April 14, 2005 (the “Agreement”), is
entered into by and between Trizec Properties, Inc., a Delaware corporation (the
“Company”), and Michael J. Escalante (the “Executive”). The “Effective Date” of
this Agreement shall be the day after the Revocation Period (as defined below)
expires. However, if the Executive revokes this Agreement during the Revocation
Period, this Agreement shall not become effective and none of its terms will be
binding on or enforceable by any party.

     WHEREAS, the Executive has resigned as an employee and officer of the
Company and of certain of the Company’s affiliates; and

     WHEREAS, except as otherwise set forth herein, the parties intend that this
Agreement shall set forth the terms of the Executive’s separation from the
Company and that this Agreement shall supersede all prior agreements between the
parties regarding the subject matter contained herein;

     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties hereto hereby agree as
follows:

     1. Resignation. Effective as of the close of business on March 2, 2005 (the
“Resignation Date”), the Executive resigned from his position as Executive Vice
President, Portfolio Management & Capital Transactions, and from all other
positions, offices, and directorships with the Company and any of its
subsidiaries and affiliates (collectively, the “Company Group”), and will
execute such other documentation requested by the Company to evidence said
resignations.

     2. Severance Payments and Benefits. In consideration of the covenants set
forth herein and the waiver and release of claims set forth below, and provided
that the Executive signs this Agreement and does not revoke this Agreement
during the Revocation Period, the Company shall provide the Executive with the
following Severance Payments and benefits:

     (a) Severance Payments. The Company shall pay the Executive a cash
severance in an aggregate amount equal to $835,000.00. Of this total, (i)
$420,000.00 shall be payable to the Executive within three business days
following the expiration of the Revocation Period; (ii) $223,333.33 shall be
payable to Executive in 16 equal installments (with the first installment
accruing as of March 18, 2005) to be paid on the Company’s regular bi-weekly
payroll schedule (the “Salary Continuation”), provided, however, that no such
Salary Continuation installment payment shall be due until the regular payroll
date that occurs at least three business days after the Revocation Period
expires; and (iii) the remainder ($191,666.67) shall be payable to Executive in
a lump sum within three business days following the last installment payment of
the Salary Continuation.

     (b) Treatment of Equity-Based Compensation. Exhibit A sets forth a list of
all Stock Options, Restricted Stock Units and Restricted Stock Rights that have
been granted to the Executive and have vested as of the Resignation Date
pursuant to the Company’s incentive plans and bonuses. The Executive will have
3 months from the Resignation

 



--------------------------------------------------------------------------------



 



Date to exercise all options that have vested as of that date. The Executive’s
participation in the 2002 Long Term Incentive Plan (Amended and Restated
Effective May 29, 2003, as amended) (the “LTIP”) and the 2004 Long Term
Outperformance Compensation Program under the LTIP (the “Compensation Program”)
shall terminate as of the Resignation Date. Unvested Stock Options, Restricted
Stock Units and Restricted Stock Rights granted pursuant to the LTIP, the
Compensation Program, or any other plan or program shall terminate and are
canceled as of the Resignation Date.

     (c) Continuation of Health Insurance. The Company shall continue to cover
the Executive under the Company’s group health and dental insurance plans as if
the Executive were employed on a full-time basis to the extent that such
coverage is provided to the Company’s executives on the terms applicable to such
executives until the earlier of (i) the date of the sixteenth Salary
Continuation installment payment; or (ii) the date on which the Executive
becomes eligible to participate in another group health plan (and any applicable
waiting period for such participation has expired). The Executive agrees to
promptly notify the Company in writing in the event that the Executive becomes
eligible for coverage under another group health plan. The Executive shall
continue to be obligated to pay his share of premiums, deductibles, and
co-payments as in effect from time to time with respect to the Company’s
executives. The Company shall deduct the Executive’s portion of the monthly
premiums from the Salary Continuation payments made to Executive pursuant to
Section 2(a)(ii), above. The parties hereto acknowledge and agree that the
Executive’s loss of coverage on April 1, 2005, due to his resignation, shall
constitute a “qualifying event” for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), including the provisions of
Section 4980B(f) of the Internal Revenue Code of 1986, as amended, and that
following the period described in this Section 2(c), the Company shall continue
to facilitate continuation coverage in compliance with and to the extent
required by COBRA and applicable state law.

     (d) Out-Placement Services. The Executive shall be entitled to receive
outplacement counseling services from Lee Hecht Harrison in Pasadena,
California, and the Company will pay the cost of such services up to a maximum
of $10,000. The Company’s payment shall be made directly to Lee Hecht Harrison
upon the Company’s receipt of appropriate invoices for such services.

     (e) 401(k) Plan and ESPP. The Executive’s participation in the Trizec
Properties, Inc. 401(k) Plan (the “Retirement Plan”) and the Trizec Properties,
Inc. Employee Stock Purchase Plan (“ESPP”) shall terminate on the Resignation
Date. The Executive’s rights and obligations under the Retirement Plan and the
ESPP shall be governed by applicable law and the respective terms and conditions
of the Retirement Plan and the ESPP, as applicable. The Executive may obtain a
current statement of the Executive’s account balance in the Retirement Plan by
calling New York Life Benefits Complete at (800) 294-3575.

     (f) Deferred Compensation Plan. Salary and/or incentive compensation
deferrals into the Trizec Properties, Inc. Deferred Compensation Plan shall
terminate on the Resignation Date. Distributions of the Executive’s account
balance are paid out in either

2



--------------------------------------------------------------------------------



 



annual installments or in a lump sum (depending on the Executive’s previous
election) as soon as practicable following the Effective Date, in accordance
with the applicable plan or agreement. All distributions are treated as
“ordinary income” subject to federal and state tax at the time of distribution.
The Executive may obtain the Executive’s account balance by calling Aon
Executive Benefits at (800) 341-4413 or by checking the website at
www.deferralselect.com.

     (g) Salary, Accrued Vacation. Executive acknowledges and agrees that the
Company has paid him everything to which he is entitled by virtue of his
employment with the Company, including all salary, bonuses, and compensation for
accrued but unused vacation.

     (h) Continued Indemnification. The Executive shall continue to be
indemnified (including entitlement to a defense by attorneys retained and paid
by the Company) to the fullest extent permitted under applicable law and
pursuant to the corporate governance documents of the Company (or of the
relevant member of the Company Group) in accordance with their terms as in
effect from time to time for actions and omissions by the Executive occurring
during his tenure as an officer of any member of the Company Group. The Company
agrees that for purposes of this Section 2(h), it (or any member of the Company
Group, as the case may be) shall interpret and/or apply any provision of
applicable law or any corporate governance document relating to indemnification
(including advancement of expenses) with respect to the Executive in a manner
consistent with the way in which such provisions are interpreted and applied by
the Company (or the relevant member of the Company Group) to then active
executives of the Company (or of the relevant member of the Company Group). To
the extent permitted under the applicable policies, the Executive shall continue
to be covered under the Company’s directors and officers liability insurance
policies in effect from time to time to the same extent he would have been
covered if he had been employed when the claim was made. The Executive agrees to
promptly notify the Company of any claims made against the Executive in his
capacity as a former officer or employee of the Company or of any other member
of the Company Group.

     (i) Business Opportunity. The Executive shall be free to pursue the
purchase of the Aon Building, 707 Wilshire Boulevard, Los Angeles, California,
but only to the extent that Executive can do so without breaching his
obligations of confidentiality and non-disparagement, as set forth in Section 6,
below, and in accordance with all the laws concerning trade secrets. Other than
as set forth herein, the Company waives any claim it may have to prevent
Executive from pursuing this project, including a usurpation of business
opportunity claim.

     (j) No Other Compensation or Benefits. Except as otherwise specifically
provided herein or as required by applicable law, the Executive shall not be
entitled to any compensation or benefits or to participate in any past, present
or future employee benefit programs or arrangements of any member of the Company
Group (including, without limitation, any compensation or benefits under any
severance plan, program or arrangement) after February 25, 2005.

3



--------------------------------------------------------------------------------



 



     (k) No Known Claims. The Company acknowledges that, as of the date first
written above (on page 1 of the Agreement), it knows of no claims it may have
against Executive.

     3. Return of Property. Executive warrants and represents that he has
surrendered to the Company all property of the Company Group in the Executive’s
possession and all property made available to the Executive in connection with
his employment by the Company, including, without limitation, any and all
Company credit cards, keys, security access codes, records, manuals, customer
lists, notebooks, Blackberry handheld devices, cellular telephones, computers,
computer programs and files, papers, electronically stored information and
documents kept or made by the Executive in connection with his employment,
provided, however, that the Executive may keep the compact disc (and all the
materials on it) that the Company sent to the Executive after February 25, 2005,
and any minor, generic office supply items he may possess.

     4. Cooperation. From and after the Effective Date, the Executive shall
cooperate in all reasonable respects with the Company Group and its respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation, or litigation involving any member of the
Company Group, including any such action, proceeding, investigation, or
litigation in which the Executive is called to testify. In addition, the
Executive shall cooperate in all reasonable respects with the Company Group in
connection with executing minutes and other corporate documents relating to his
period of service as an officer of any member of the Company Group. The
Executive shall be reimbursed for all expenses properly incurred by him in
connection with the cooperation described in this Section 4 in accordance with
Company policy. The Company and Executive agree that the Executive’s obligations
pursuant to this Section 4 shall be reasonable in scope and duration and shall
be reasonably accommodated to the Executive’s schedule and other business
commitments.

     5. Reference; Confidentiality of this Agreement.

     (a) Neutral Letter of Reference; Inquiries. The Company shall provide the
Executive, and any prospective employer that so requests, with written
confirmation of the dates the Executive was employed by the Company and the
positions the Executive held during the period. Executive and the Company agree
that all requests for a reference regarding the Executive shall be directed to
the Company’s Chief Executive Officer, Timothy H. Callahan, for response.

     (b) Confidentiality of this Agreement. The parties agree that the terms of
this Agreement (other than the fact of the Executive’s separation of employment
from the Company and the date thereof) are confidential and Executive agrees
that neither he nor anyone on his behalf may transmit the Agreement or disclose
the substance of any term of this Agreement to any person other than the
Executive’s attorneys, financial or tax advisors, accountants and spouse.
Executive further agrees that he shall instruct his attorneys, financial or tax
advisors, accountants and spouse not to disclose such terms to any other person.
Notwithstanding anything herein to the contrary, the Executive and the

4



--------------------------------------------------------------------------------



 



Executive’s attorneys may consult any tax advisor regarding the tax treatment
and tax structure of this severance arrangement.

     (c) Permitted Disclosure. The provisions of this Section 5 shall not
preclude a party from: (i) providing any information required by law,
(ii) disclosing any information necessary to prepare a defense of any claim, or
(iii) responding to any statement made by the other party hereto in
contravention of this Section 5. In addition, the Executive and the Company
expressly acknowledge and agree that the Company shall file a Form 8-K with the
Securities and Exchange Commission that will, among other things, include this
Agreement as an Exhibit, and shall inform the New York Stock Exchange of the
Executive’s resignation.

     6. Confidentiality; Non-Disparagement; Non-Interference.

     (a) Confidential Information. The Executive agrees that he will not at any
time, except with the prior written consent of the Company Group, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company Group or their respective employees, officers, directors, or agents), or
use for the Executive’s own benefit, any information that has been maintained as
confidential by any member of the Company Group (“Confidential Information”)
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Company Group, including, without limitation, any confidential
personal information, confidential tenant information, confidential financial
information, information concerning pending or potential transactions, any
information concerning any past, present, or prospective customers, suppliers,
manufacturing processes, marketing data, projects, databases, analyses, computer
software, marketing techniques and strategies, or other confidential information
used by, or useful to, any member of the Company Group and known to the
Executive by reason of the Executive’s employment by, shareholdings in, or other
association with any member of the Company Group. The term “Confidential
Information” shall not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by, or at the
direction of, the Executive; (ii) was within the Executive’s possession prior to
Executive’s employment by the Company or by any member of the Company Group;
(iii) was within the Executive’s possession prior to its being furnished to the
Executive by or on behalf of the Company Group, provided that the source of such
information was not bound by a confidentiality agreement with, or other
contractual, legal, or fiduciary obligation of confidentiality to, the Company
Group with respect to such information; or (iv) becomes available in the future
to the Executive on a non-confidential basis from a source other than the
Company Group or any of its representatives, provided that such source is not
known to the Executive to be bound by a confidentiality agreement with, or other
contractual, legal, or fiduciary obligation of confidentiality to, the Company
Group with respect to such information. Notwithstanding anything in this Section
6(a) to the contrary, in the event that the Executive becomes legally compelled
to disclose any Confidential Information, the Executive shall provide the
Company with prompt written notice so that the Company may seek a protective
order or other appropriate remedy. In the event that such protective order or
other remedy is not obtained, the Executive shall furnish only that

5



--------------------------------------------------------------------------------



 



portion of such Confidential Information or take only such action as is legally
required by binding order and shall exercise his reasonable efforts to obtain
reliable assurance that confidential treatment shall be accorded any such
Confidential Information. The Company shall promptly pay (upon receipt of
invoices and any other documentation as may be requested by the Company) all
reasonable expenses and fees incurred by the Executive, including attorneys’
fees, in connection with his compliance with the immediately preceding sentence.

     (b) Non-Disparagement/Non-Interference. The Executive agrees that for 24
months after his Resignation Date, he will not make any statement or issue any
communication, written or otherwise, that disparages, criticizes, or otherwise
reflects adversely on or encourages, any adverse action against, the Company
Group and/or its senior management, except if testifying truthfully under oath
pursuant to any court order or lawful subpoena or otherwise responding to a
lawful subpoena or providing disclosures required by law. The Executive also
agrees that for 24 months after his Resignation Date, he shall not engage in any
conduct which is intended to, or which is reasonably likely to, disrupt or
otherwise harm the Company Group’s operations or business reputation.

     7. Exclusive Property. The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the Company Group, and
that all business records, papers and documents kept or made by the Executive
relating to the business of the Company Group shall be and remain the property
of the Company Group. The Executive further confirms that, on or prior to
executing this Agreement, the Executive surrendered to the Company all copies
and extracts of any written Confidential Information acquired or developed by
the Executive during his employment, shareholding and association with the
Company Group, and that the Executive has not removed or taken from the premises
of any member of the Company Group any written Confidential Information or any
copies or extracts thereof. Upon the request and at the expense of the Company
Group, the Executive shall promptly make all disclosures, execute all
instruments and papers, and perform all acts reasonably necessary to vest and
confirm in the Company Group, fully and completely, all rights created or
contemplated by this Section 7.

     8. Release.

     (a) General Release. In consideration of the payments and benefits provided
to the Executive under this Agreement and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors, and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally release and forever
discharge each member of the Company Group and each of their respective
officers, employees, directors, shareholders and agents from any and all claims,
charges, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings, or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local, or foreign law that the Releasors may have, or in the
future may possess, arising out of (i) the Executive’s employment relationship
with and service as an employee or officer of any member of the Company Group
and the termination of such relationship or service or

6



--------------------------------------------------------------------------------



 



(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof, provided, however, that the release set
forth in this Section 8(a) shall not apply to (x) the obligations of the Company
under this Agreement and (y) any indemnification rights the Executive may have
in accordance with the Company Group’s governance instruments or under any
directors and officers liability insurance maintained by the Company Group with
respect to liabilities arising as a result of the Executive’s service as an
officer and employee of the Company Group. Without in any way limiting the
foregoing, the Releasors further agree that the payments and benefits described
in this Agreement shall be in full satisfaction of any and all Claims for
payments or benefits, whether express or implied, that the Releasors may have
against any member of the Company Group (including its directors, officers,
employees, and agents) arising out of the Executive’s employment relationship or
the Executive’s service as an employee or officer of any member of the Company
Group or the termination thereof.

     (b) Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under this Agreement, the
Releasors hereby unconditionally release and forever discharge the Company
Group, and each of their respective officers, employees, directors, shareholders
and agents from any and all Claims that the Releasors may have as of the date
the Executive signs this Agreement arising under the federal Age Discrimination
in Employment Act of 1967, as amended, and the applicable rules and regulations
promulgated thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to the
Executive the terms of this Agreement, including, without limitation, the terms
relating to the Executive’s release of claims arising under ADEA, and the
Executive has in fact consulted with an attorney and has obtained an explanation
of the terms of this Agreement; (ii) the Executive was given a period of at
least 21 days to consider the terms of this Agreement and to consult with an
attorney of his choosing with respect thereto; (iii) the Executive is providing
the release and discharge set forth in this Section 8(b) in exchange for
consideration in addition to anything of value to which the Executive is already
entitled; and (iv) the Executive knowingly and voluntarily accepts the terms of
this Agreement. Executive acknowledges and agrees that $1,000 of the Severance
Payments referenced in Section 2(a) of this Agreement is being paid for this
release of claims arising under the ADEA, and further acknowledges and agrees
that the $1,000 payment shall be in full satisfaction of any and all claims
Releasors may have or could have had pursuant to the ADEA.

     (c) Specific Release of Employment Related Benefits. Except as specifically
set forth herein, by virtue of the severance granted to Executive pursuant to
this Agreement, Executive specifically waives and releases any claim, right, or
interest he may have to receive actual salary payments, or to accrue any
benefits such as health insurance benefits, vacation pay, matching 401(k)
contributions, or incentive option vesting for the period of February 26, 2005
through March 2, 2005.

7



--------------------------------------------------------------------------------



 



     (d) California Civil Code Section 1542 Acknowledgement. Executive
specifically acknowledges that he is aware of California Civil Code
Section 1542, which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” Executive expressly
waives and relinquishes all rights and benefits he may have under California
Civil Code Section 1542, as well as any other statutes or common law principles
of similar effect.

     (e) No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Section 8.

     (f) No Claims. The Executive warrants and represents that he has not
instituted, assisted with, or otherwise participated in any action, complaint,
claim, charge, grievance, arbitration, lawsuit, or administrative agency
proceeding, or action at law or otherwise against any member of the Company
Group or any of their respective officers, employees, directors, shareholders,
or agents.

     9. Certain Remedies.

     (a) Remedies. Without limiting the remedies available to the Company Group,
including those set forth in Section 9(b) hereof, the Executive acknowledges and
agrees that a breach of any of the covenants contained in this Agreement,
including but not limited to those set forth in Sections 4-7, above, will cause
material and irreparable injury to the Company Group, for which monetary damages
or other non-equitable relief would be inadequate. In the event of such a breach
or threat thereof, any member of the Company Group shall be entitled to obtain
injunctive or other equitable relief to specifically enforce such covenants or
provisions through an action brought in any forum in which the Company Group may
elect to proceed, whether in a court of law or in an arbitration proceeding, in
each case without posting any bond or other security. Such injunctive or other
equitable relief shall be available to each member of the Company Group in lieu
of, or prior to or pending a determination in, any arbitration proceeding.
Executive further acknowledges and agrees that, for purposes of any action
enforcing the terms of this Agreement, he agrees and consents to the
jurisdiction of the state and federal courts of Cook County, Illinois.

     (b) Cessation of Payments and Liquidated Damages. In the event that the
Executive (i) files any Claim, including but not limited to any charge, claim,
demand, action or arbitration with regard to the Executive’s employment,
compensation, or termination of his employment under any federal, state, or
local law or regulation, except for a claim for a breach of this Agreement, or
(ii) breaches any of the covenants contained in this Agreement in a material
respect, the Company shall have no obligation to make further payments or
provide further benefits under this Agreement, and the Executive shall be
obligated to immediately pay the Company $50,000.00 as liquidated damages. In
addition to such automatic right to liquidated damages, the Company shall be
entitled to bring an action against the Executive for additional damages
resulting from Executive’s

8



--------------------------------------------------------------------------------



 



breach, as well as for injunctive or other relief, as described in Section 9(a),
above. Notwithstanding Section 9(b)(i) herein, if Executive chooses to seek
unemployment insurance compensation by submitting an application to the
Employment Development Department for the State of California, Executive’s
submission of such application will not in itself entitle the Company to receive
liquidated damages, provided, however, the Company shall have the right to
contest any such submission.

     10. Miscellaneous.

     (a) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby
and supersedes and replaces any express or implied, written or oral, prior
agreement, plan, or arrangement with respect to the terms of the Executive’s
employment and the termination thereof which the Executive may have had with the
Company Group, provided, however, that, except as specifically stated herein,
the LTIP, the Compensation Program, and the Retirement Plan shall be preserved
and not superseded by this Agreement. This Agreement may be amended only by a
written document signed by both of the parties hereto.

     (b) Effective Date. This Agreement shall not be effective or enforceable
until the day after the Revocation Period expires.

     (c) Withholding Taxes. Any payment made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable deductions and
withholdings. With respect to all payments made pursuant to Section 2(a), the
Company shall pay its portion of the applicable payroll tax and withhold such
taxes on behalf of Executive.

     (d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without giving effect to the
conflict of law principles thereof.

     (e) Waiver. The failure of any party to this Agreement to enforce any of
its terms, provisions or covenants shall not be construed as a waiver of the
same or of the right of such party to enforce the same. Waiver by any party
hereto of any breach or default by another party of any term or provision of
this Agreement shall not operate as a waiver of any other breach or default.

     (f) Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby. Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity, or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.

9



--------------------------------------------------------------------------------



 



     (g) Notices. Other than as specified in Section 11 of this Agreement, any
notices required or made pursuant to this Agreement shall be in writing and
shall be deemed to have been given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, as follows:

If to Executive:

Michael J. Escalante
c/o Cox, Castle & Nicholson LLP
2049 Century Park East, Suite 2800
Los Angeles, California 90067
Attention: Mathew Wyman, Esq.

with a copy to:

Cox, Castle & Nicholson LLP
2049 Century Park East, Suite 2800
Los Angeles, CA 90067
Attention: Mathew Wyman, Esq.

If to the Company:

Trizec Properties, Inc.
10 South Riverside Plaza, Suite 1100
Chicago, IL 60606
Attention: Chief Executive Officer

with a copy to:

Sperling & Slater, P.C.
55 West Monroe, Suite 3200
Chicago, IL 60603
Attention: Claire P. Murphy, Esq.

or to such other address as either party may furnish to the other in writing in
accordance with this Section 10(f). Notices of change of address shall be
effective only upon receipt.

     (h) Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

     (i) Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute one and the same agreement.

     (j) Successors and Assigns. This Agreement may not be assigned by either
party without the prior, express written consent of the other party. Except as
otherwise

10



--------------------------------------------------------------------------------



 



provided herein, this Agreement shall inure to the benefit of and be enforceable
by the Executive and the Company and their respective successors and assigns.

     (k) Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each of whom has
been represented by competent legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

     (l) Arbitration. Without in any way limiting the right of the Company Group
to bring an action against Executive in a court of law pursuant to Section 9,
above, Executive agrees that any other dispute or controversy arising under this
Agreement that cannot be mutually resolved by the parties shall be submitted for
arbitration in Chicago, Illinois, before a panel of three arbitrators of
exemplary qualifications and stature, one of whom shall be selected by the
Executive, one of whom shall be selected by the Company, and the last of whom
shall be selected by the other two arbitrators. Such arbitration shall follow
the rules established by the American Arbitration Association. Judgment may be
entered on the arbitration panel’s award in state or federal court located in
Cook County, Illinois. The arbitration panel shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
The Executive acknowledges and agrees that any judgment or award shall be
enforceable against him, and waives jurisdictional defenses, including personal
and subject matter jurisdiction, to any such proceeding or enforcement. Each
party shall bear his own expenses (including attorneys’ fees and costs) incurred
in any arbitration arising out of a dispute or controversy under this Agreement.

     11. Revocation. This Agreement may be revoked by the Executive within the
7-day period commencing on the date the Executive signs this Agreement as
indicated on the signature page hereof (the “Revocation Period”). In the event
of any such revocation by the Executive, all obligations of the parties under
this Agreement shall terminate and be of no further force and effect as of the
date of such revocation. No such revocation by the Executive shall be effective
unless it is in writing, signed by the Executive, and received by the Company’s
Regional HR Manager, Stacey Buehner, prior to the close of business on the
seventh day after the Executive signs the Agreement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement as of the date
first set forth above (on page 1 of this Agreement) and the Executive has
executed this Agreement as of the date set forth below (or, if the Executive
does not include a date under the Executive’s signature line, the signature date
shall be deemed to be the date that the Company receives Executive’s signature
on this Agreement).

              TRIZEC PROPERTIES, INC.
 
       

  By:   /s/ Ted R. Jadwin

       
 
       

  Name:   Ted R. Jadwin

       
 
       

  Title:   SVP, General Counsel & Corporate Secretary

       

THE EXECUTIVE HEREBY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS AGREEMENT,
THAT THE EXECUTIVE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND
THAT THE EXECUTIVE HEREBY ENTERS INTO THIS AGREEMENT VOLUNTARILY AND OF HIS OWN
FREE WILL.

Accepted and Agreed:

          /s/ Michael J. Escalante           Michael J. Escalante    
 
       
Date:
      4/14/05    

       

12



--------------------------------------------------------------------------------



 



Exhibit A
Michael Escalante
Vested Equity-Based Compensation as of 3/02/05

                                              OPTIONS       Expiration          
                  Grant Date   Date     Grant Type   Award     Price    
Outstanding       Exercisable/Vested  
5/8/2002
    1/9/2009     Non-Qualified Stock Options     10,000     $ 16.34       10,000
      10,000  exercisable  
5/8/2002
    1/9/2009     Non-Qualified Stock Options     10,000     $ 17.30       10,000
      10,000  exercisable  
5/8/2002
    1/9/2009     Non-Qualified Stock Options     10,000     $ 18.26       10,000
      10,000  exercisable  
5/8/2002
    1/9/2009     Non-Qualified Stock Options     80,000     $ 18.98       80,000
      80,000  exercisable  
5/8/2002
    1/9/2009     Non-Qualified Stock Options     105,000     $ 14.51      
105,000       105,000  exercisable  
5/8/2002
    11/8/2007     Non-Qualified Stock Options     40,000     $ 15.57      
40,000       40,000  exercisable
 
                                                            Total vested options
    255,000       255,000  

                                                RESTRICTED STOCK RIGHTS        
                                  Net remaining     Expiration                  
      Shares withheld to   shares held at Grant Date   Date     Grant Type      
Vested                             cover taxes   Mellon  
6/23/2003
    6/23/2008     Restricted Stock - Time-based Vesting         1,500   vested
6/23/04       536       964  
 
                                           
6/23/2003
    6/23/2008     Restricted Stock - Performance-based Vesting         1,500  
vested 6/23/04       537       963    
2/12/2004
    2/12/2007     Restricted Stock Rights - Annual Bonus         2,417   vested
2/12/05       963       1,454    
2/12/2004
    2/12/2009     Restricted Stock - Time-based Vesting         1,980   vested
2/12/05       788       1,192  
 
                                           
2/12/2004
    2/12/2009     Restricted Stock - Performance-based Vesting         1,980  
vested 2/12/05       788       1,192    
 
              Total     9,377           3,612       5,765  

 